In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1287V
                                          UNPUBLISHED


    HALIE LANGE,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: July 26, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Brittany S. Cates, Faxon Law Group, Philadelphia, PA, for petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On August 27, 2019, Halie Lange filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from adverse effects of an influenza (flu) vaccination she
received on January 29, 2018. Petition at 1. Petitioner further alleges that the vaccination
was administered in the United States, she experienced the residual effects of the injury
for more than six months, and neither Petitioner, nor any other party, has ever filed any
action for Petitioner’s vaccine-related injury. Petition at 1, 3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On February 22, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On July 23, 2021, Respondent filed a proffer on

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
award of compensation (“Proffer”) indicating Petitioner should be awarded $85,000.00.
Proffer at 1. The award is comprised of $85,000.00 for pain and suffering. Id. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $85,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                   OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
HALIE LANGE,                        )               No. 19-1287V
                                    )               Chief Special Master Brian H. Corcoran
            Petitioner,             )
                                    )
      v.                            )
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                    )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On February 4, 2021, respondent filed a Vaccine Rule 4(c) report conceding that

entitlement to compensation was appropriate under the terms of the Vaccine Act. ECF No. 23.

On February 22, 2021, Chief Special Master Corcoran issued a Ruling on Entitlement, finding

that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”) and related sequela. ECF No. 24.

I.    Amount of Compensation

       Respondent now proffers that, based on the Chief Special Master’s entitlement ruling and

the evidence of record, petitioner should be awarded $85,000.00. The award is comprised of

$85,000.00 for pain and suffering. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                1
    II.      Form of the Award

    The parties recommend that the compensation provided to petitioner should be made as

described below, and request that the Chief Special Master’s damages decision and the Court’s

judgment award the following:     1


    A. Petitioner’s Damages

          Respondent recommends that the compensation provided to petitioner should be made

through:
                 a lump sum of $85,000.00, in the form of a check payable to petitioner. This
                 amount represents compensation for all damages that would be available under 42
                 U.S.C. § 300aa-15(a).

Petitioner agrees.

    B. Guardianship

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       TRACI R. PATTON
                                                       Assistant Director
                                                       Torts Branch, Civil Division



1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                   2
                           /s/ KYLE E. POZZA_________
                           Kyle E. Pozza
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146, Ben Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-3661
                           Fax: (202) 616-4310
                           Email: kyle.pozza@usdoj.gov


Dated: July 23, 2021




                       3